Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 11,170,831; 11,133,080; 11,150,838; 11,069,387; 11,062,742 and 10,714,162) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 12/28/2021.   The changes and remarks disclosed therein were considered.
	An amendment of the specification has been amended.  Claims 1-23 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/28/2021 with respected to the rejection of Park Chang Kyun have been fully considered and are persuasive (see pages 3-5 of an amendment filed 12/28/21).  The rejection of Park Chang Kyun has been withdrawn.
Allowable Subject Matter
3.	Claims 1-23 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Park Chang Kyun, Koh Young Sik and Park Chang Kyun taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to generate a command for controlling the memory device, wherein the interface circuit is configured to: receive the command from the controller; determine whether the command is for the semiconductor 10memory or the interface circuit; and when it is determined that the command is for the interface circuit, perform a blocking operation to block transfer of the command between the interface circuit and the semiconductor memory and perform an internal operation of the interface circuit, and 15wherein the internal operation includes one of a signal controlling operation, a training operation, a read operation, an on-die termination operation, a ZQ calibration operation, or a driving force control operation” in a memory system as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “5a controller configured to send a plurality of control signals, including a first control signal to send to the first interface device and a second control signal to send to the second interface device, to control an operation of the memory devices or the interface devices, and 10wherein the first interface device is configured to receive the first control signal including a command for correcting a duty cycle of a memory control signal transferred by the first interface device” in a memory system as claimed in the independent claim 12.  Claims 13-23 are also allowed because of their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.